Fourth Court of Appeals
                                     San Antonio, Texas
                                               April 30, 2019

                                         No. 04-18-00293-CV

                            ALLSTATE INSURANCE COMPANY,
                                       Appellant

                                                     v.

                                         Daniel Wes IRWIN,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI03490
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                               ORDER
        Appellant’s post-submission brief was due April 25, 2019. On April 26, 2019, appellant
filed a motion for extension of time asking for an additional four days to file its post-submission
brief. After consideration, we GRANT the motion and ORDER appellant to file its post-
submission brief in this court on or before April 29, 2019.

       Entered this 30th day of April, 2019.

                                                                    PER CURIAM




Attested to: ____________________________
               Keith E. Hottle,
               Clerk of Court